Citation Nr: 1746843	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for disabilities of the right ankle, right knee and left wrist.  The Veteran perfected an appeal as to all three issues.  

In July 2016, the Board issued a decision denying service connection for right ankle and left wrist disabilities and remanding the matter of whether service connection is warranted for a right knee disability.  The evidentiary development required by the remand has occurred and this issue is again before the Board for adjudication. 


FINDING OF FACT

The Veteran's right knee disability did not manifest during service or until more than one year following his separation from service and is not otherwise related to his active service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active military service, and its incurrence or aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided adequate notice regarding the claim decided herein by way of the letter dated in July 2011.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), and post-service medical records has been completed.  As was noted at the time of the Board's July 2016 decision, the Veteran reported receipt of Social Security Disability benefits at the time of a July 2014 VA psychiatric examination.  He reported receiving these benefits since 2011 due to blood clots.  As previously noted by the Board, remand for the purpose of obtaining Social Security records is unnecessary given the Veteran's indication of receipt of benefits due to blood clots, while the matter on appeal is musculoskeletal in nature.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")  Accordingly, VA's duty to assist does not require a remand in order to obtain the Veteran's Social Security records in this case.  The Veteran has not identified any additional evidence concerning his claim for service connection for a right knee disability.  

The Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board will move forward to decide the service connection claim based upon the evidence of record.  

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Board recognizes that the Veteran has current right knee disabilities, including degenerative joint disease in the right knee.  Thus, the Veteran has a current diagnosis of the disability claimed.  This case hinges on a causal connection between the current disability and the Veteran's active service.

As for in-service incurrence, the Board has carefully reviewed the Veteran's STRs.  At the time of the October 1977 pre-induction examination and report of medical history, the Veteran reported no swollen or painful joints and no trick or locked knee. The examiner at that time also noted no abnormality.  In October 1978, the Veteran sought clinical care after stepping in a hole and twisting his right knee.  He reported pain and swelling when the incident occurred, but at the time of a follow up visit the same month, the clinician observed no swelling, but did notice the Veteran's report of pain when his leg was fully extended.  A minor sprain was diagnosed.  There was no additional in-service treatment of the right knee.  At the time of the December 1979 report associated with his separation from service, the Veteran reported that his right knee stiffens at times.  There was no abnormality noted on physical examination at that time.  

The Veteran was first treated at a VA facility in October 2005, at which time his joints were noted as having full range of motion, there was no abnormality observed and the Veteran reported no symptoms related to the right knee.  October 2010 VA treatment records show complaints related to the left knee, but not the right.  The Veteran sought treatment for right knee pain in June 2011, at which time he reported "recent onset less than 6 months."  The clinician noted the impression as chondromalacia patella.  This initial treatment of the knee was more than thirty years following the in-service mild right knee sprain.  

In September 2011, the Veteran was afforded a VA examination, at which time he reported the onset of knee pain one year prior.  The Veteran denied any injury and noted that prior to the onset of pain in 2010 he was doing things such as playing basketball in church league teams or with his children.  The examiner diagnosed degenerative joint disease of the right knee, but found it unrelated to the Veteran's active service.  The examiner observed the in-service treatment shown in October 1978 for the right knee, but also noted the lack of symptoms reported in October 2005 progress notes and concluded that the current pain related to the right knee was not shown until thirty years following the Veteran's active service.  Because this examiner did not discuss the diagnosis of chondromalacia patella, the Board remanded the matter for a new and more complete opinion in July 2016.

In April 2017, a VA examiner noted the diagnoses shown in the records as including chondromalacia, patellar tracking disorder and mild degenerative joint disease of the right knee.  The examiner again noted the lack of report of right knee symptoms in 2005, as well as the onset of knee pain as reported by the Veteran in 2010.  The examiner again concluded that there is no continuity of symptoms and no causal connection between the current knee disabilities and the Veteran's active service.

In May 2017, another VA examiner completed an addendum report explaining that the Veteran actually does not likely have chondromalacia as there is no imaging confirming it.  The examiner explained that this diagnosis is often characterized interchangeably with patello femoral pain syndrome.  The examiner went on to state that the Veteran's degenerative joint disease in the right knee is not related to the in-service right knee incurrence, as the degenerative joint disease manifested thirty years post-service and there is no indication in the records of symptoms related to the right knee to suggest a causal connection in the many years in between the Veteran's service and his initial manifestation of post-service right knee symptoms.
As the Veteran's STRs do not include any notation of arthritis, and the first notation of right knee arthritis was more than one year following the Veteran's February 1980 separation from active service, there is no basis for a finding that right knee arthritis manifested within one year after the Veteran's discharge from service or a finding that arthritis of was noted in service and has continued ever since.  To the extent that the Veteran is claiming that presumptive service connection is warranted for arthritis as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since, for a chronic disease under 3.309(a), such as arthritis, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker, 708 F.3d at 1339.  There is no basis to conclude that arthritis was clearly noted in service.  The  Board recognizes that the Veteran twisted his knee and experienced pain in service.  An observation of pain, however, is not a notation of an arthritis disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  There is no basis for a finding that arthritis of the right knee was manifested within one year after the Veteran's discharge from service or a finding that right knee arthritis was noted in service and has continued ever since.  Service connection on a presumptive basis under 38 C.F.R. § 3.307 and § 3.309 is, therefore, not warranted.

In addition, there is no medical evidence of record suggesting a link between any right knee disability and the Veteran's active service, and the Veteran is not competent to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Absent probative evidence of a nexus between the Veteran's service and his right knee disability, there is no basis for a finding that any current right knee disability is causally connected to the Veteran's active service.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

In sum, the preponderance of the evidence is against the claim of service connection for a right knee disability and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


